LIEGHLEY, J.
(Dissenting):
For • the reason that under the particular facts of this case, the right of the broker to the commission is dependent upon the consummation of the trans*238action, which the broker promoted and of which his commission is a part, within the time and upon the terms prescribed by the journal entry approved by the Court, and as an extension of time was not sought nor granted, nor were the directors of defendant obliged to do so, the vendee after the thirty days could not enforce his breached contract and the broker is not entitled to the commission.